Citation Nr: 1625029	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-27 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified (NOS).

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Friend



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1967 to June 1970. He served in the Republic of Vietnam and he was awarded the Purple Heart.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Milwaukee, Wisconsin, Regional Office (RO) which denied a rating in excess of 50 percent for PTSD. In May 2010, the RO recharacterized the Veteran's disability as PTSD with a depressive disorder, NOS. In a September 2011 statement of the case (SOC), the RO also denied entitlement to a TDIU. 

In January 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1.  The Veteran exhibits social and occupational impairment in most areas as a result of his PTSD and depressive disorder. He experiences nightmares, flashbacks, feelings of hopelessness, difficulty concentrating, suicidal ideation, difficulty sleeping, poor appetite, avoidance, anger issues and irritability, hypervigilance and startle response, low self-esteem, isolation, loss of interest in activities, low energy, and a depressed mood. He walks the perimeter of his property with a gun at night due to a fear of intruders. He cannot be in confined spaces and even sleeps with his window open in the winter, has thoughts about Vietnam daily, and is socially withdrawn. When he experiences stress, he becomes more isolated and irritated.

2.  The Veteran's PTSD with depressive disorder, NOS, makes him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD with a depressive disorder, NOS, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7 (2015); 38 C.F.R. 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a February 2010 notice which informed him of the evidence generally needed to support a claim for entitlement to an increased rating for his PTSD with depressive disorder and a June 2011 notice which informed him of the evidence needed to support a claim for TDIU. Both notices contained information as to what actions he needed to undertake and how VA would assist him in developing his claims. The February 2010 notice was issued to the Veteran prior to the March 2010 rating decision from which the instant appeal arises and the June 2011 notice was issued prior to the September 2011 SOC which denied a TDIU.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist as to the issues of an increased rating for his PTSD with depressive disorder and entitlement to a TDIU have been met.

II.  Increased Rating for PTSD with Depressive Disorder, NOS

The Veteran contends that a rating in excess of 50 percent for his PTSD with depressive disorder is warranted because his current rating does not adequately compensate him for the severity of his disorder.

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015). A 50 percent evaluation is warranted for PTSD with a depressive disorder where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  

January 2010 statements from two of the Veteran's friends convey that the Veteran could not be in enclosed spaces, had terrible nightmares, low self-esteem, a history of suicidal ideation, anger management issues, and was depressed and despondent. 

VA treatment records dated between February 2010 and May 2013 convey that the Veteran regularly reported nightmares, flashbacks, feelings of hopelessness, difficulty concentrating, suicidal ideation, difficulty sleeping, poor appetite, avoidance, anger issues and irritability, hypervigilance and startle response, low self-esteem, isolation, loss of interest in activities, low energy, depressed mood, and that he walks the perimeter of his property with a gun. He reported a good relationship with his siblings and the support of other veterans. He also reported good support from his daughter until April 2012 when it was noted that they no longer were in contact. He reported being active in parades in the summers, participating in get-togethers with other veterans, including participation with a local Vietnam Veterans group, and doing woodworking projects.

In February 2010, the Veteran was afforded a VA PTSD examination. The Veteran reported having flashbacks two to three times per month, nightmares two to three times per week, and daily thoughts about Vietnam. He also reported periods of depression that could last up to a whole day, that he slept only 4-5 hours per night, and that he had low energy during the day. The examiner provided diagnoses of chronic PTSD and depressive disorder, NOS, both of moderate severity. 

An April 2010 statement from the Veteran's VA physician states that the Veteran "has been troubled by significant and frequent nightmares, re-experiencing events during the day, anger and tension, as well as social withdrawal and isolation due to his experiences as a tunnel rat in Vietnam. He has made heroic efforts to continue to work during the time I have known him, struggling through his psychiatric symptoms and his increasing pain to get there. He walks the perimeter of his property nightly, armed, due to his fear of intruders."

In September 2011, the Veteran was afforded a VA PTSD examination. The Veteran reported symptoms of re-experiencing, avoidance, and increased arousal associated with his PTSD. He also reported an inability to be in any enclosed areas, even keeping his windows open at night in winter, that he patrolled the perimeter of his house with an M16, and that he needed noise to sleep. He stated that he had been let go from his job at a family farm a year earlier and that his emotional distress contributed to his work situation becoming overwhelming; he said that he was burned out. He said that he had difficulty getting along with supervisors and that he did not like to be told what to do. He reported not having worked in the prior year. The examiner stated that the Veteran had increased social and emotional isolation and that his PTSD symptoms were sometimes exacerbated. The examiner opined that the Veteran's PTSD caused reduced reliability and productivity with respect to employment functioning, and noted that his vocational functioning was restricted. The examiner diagnosed the Veteran with PTSD and noted that he thought his depression was part of his PTSD.

In May 2013, the Veteran submitted a PTSD Disability Benefits Questionnaire completed by his VA treating physician. The physician indicated that the Veteran exhibited occupational and social impairment with deficiencies in most areas. It was noted that the Veteran had not worked since losing his job in September 2010. The physician stated that the Veteran continued to struggle with severe PTSD and depression and that he becomes increasingly isolated and irritated when he experiences greater levels of stress. The physician opined that, due to the Veteran's problems with adaptation, his "symptoms of PTSD are currently of such nature and severity as to preclude him from securing or following a substantially gainful occupation." The physician further stated that the Veteran's mental health symptoms are static in nature and "[s]ignificant improvement in the PTSD, such as to allow him to return to gainful employment, is not expected at this time."

The Veteran exhibits social and occupational impairment in most areas as a result of his PTSD and depressive disorder. He experiences nightmares, flashbacks, feelings of hopelessness, difficulty concentrating, suicidal ideation, difficulty sleeping, poor appetite, avoidance, anger issues and irritability, hypervigilance and startle response, low self-esteem, isolation, loss of interest in activities, low energy, and a depressed mood. He walks the perimeter of his property with a gun at night due to a fear of intruders. He cannot be in confined spaces and even sleeps with his window open in the winter, has thoughts about Vietnam daily, and is socially withdrawn. When he experiences stress, he becomes more isolated and irritated. Given these facts, the Board finds that a 70 percent evaluation adequately reflects the Veteran's PTSD impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 100 percent rating is not warranted, as the Veteran is not completely impaired as a result of his PTSD and his depressive disorder. He participates in parades and get-togethers with other Vietnam veterans, and enjoys doing woodworking projects. He maintains a relationship with his siblings and a few fellow veterans.

III.  Entitlement to a TDIU

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The Veteran is now rated at 70 percent for his service-connected PTSD and depressive disorder. Therefore, he meets the schedular criteria for a TDIU. At his September 2011 VA examination, the examiner indicated that the Veteran's vocational functioning was restricted. In May 2013, his VA physician stated that his symptoms prevented him from following a substantially gainful occupation and that it is not expected that he would improve to the point of being able to return to gainful employment in the future. Based on these facts, the Board concludes that the Veteran is unemployable due to his service-connected PTSD and a TDIU is warranted. 

ORDER

Entitlement to a rating of 70 percent for PTSD with a depressive disorder, NOS, is granted.

Entitlement to a TDIU is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


